DETAILED ACTION
Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gross et al. (US 6,099,504; hereafter Gross).
In regard to claim 1, Gross discloses a needle shield removal tool (42) for use with a needle stick safety device (11, 20) for a syringe (12), the needle stick safety .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross in view of Wittland et al. (US 2005/0038391; hereafter Witland).
Gross discloses all of the limitations recited in the independent claim but fails to disclose the one or more axial slits of claim 6.
Wittland discloses an analogous needle cap (7) comprising one or more axial slits (33). The slits allows for sterilizing gas to pass through the needle cap (7) during sterilization.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Gross with the slits of Wittland to provide for a needle cap that is suitable for sterilization.
Claims 13-14 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gross in view of Comescu (US 2007/0129722).
Gross discloses all of the limitations recited in claim 1 but fails to expressly disclose a cut-through arrow on an outer surface for indicating a direction of rotation as is recited in claim 13.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Gross with the engraved arrow of Comescu to provide an engraved indicator on the outer surface.
In regard to claim 14, Comescu discloses wings (either side of 29) extending outwardly for assisting in rotating (functional limitation).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,526,846. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,314,985. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Allowable Subject Matter
Claims 5 and 8-9 will be considered allowable upon resolution of the double patenting rejection.
Claims 2-4, 7, 10-12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (pending double patenting resolution).
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/17/2022, with respect to the 102 rejection(s) of the claim(s) over Ejlersen ‘701 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejection presented above.  The examiner found the following arguments to be persuasive (see page 7 of 9 of Applicant’s Remarks filed 1/17/2022; NOTE: Applicant’s argument hinge on the interpretation that the needle stick safety device is positively recited; the examiner now agrees with this position and notes the phrase “said needle shield removal tool comprising a covering positionable over the needle shield and removably coupled to the main body”; the examiner’s position is that this phrase should be interpreted as positively reciting the needle stick safety device):
Applicant respectfully disagrees with this rejection because Ejlersen fails to teach the claimed features of (1) the needle guard (40) slidably engaged with the main body and biased in a distal direction by a biasing member and/or (2) that the needle shield removal tool (26) is configured to retain the needle guard (34) against the bias of the biasing member (44) in a proximal position.
In contrast to the claimed invention, Ejlersen teaches that the “needle guard” (40) is an end member (40) that is press-fit in the frontmost end of the “needle shield removal tool” or cap (26). Thus, the “needle guard” (40) of Ejlersen is not slidably 
However, to further define the present invention from the teachings of Ejlersen, independent claim 1 has been amended to recite that “removal of the needle shield removal tool removes the removable needle shield from the needle stick safety device resulting in the transition of the needle guard from the proximal position to an extended position while remaining engaged  with the main body of the needle stick safety device”.                                                                                                                                   As discussed above, Ejlersen teaches that the “needle guard” or end member (40) is press-fit in the frontmost end of the “needle shield removal tool” or cap (26). Thus, removal of the “needle shield removal tool” or cap results in removal of the “needle guard” or end member (40). Accordingly, Ejlersen fails to teach that claimed feature that removal of the needle shield removal tool results in the needle shield remaining engaged with the main body of the needle stick safety device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783